Registration No.333-176807 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 /A (Amendment No. 1) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 KINGLY CHATEAU CORPORATION (Name of small business issuer in its charter) Nevada 39-2078329 (State or Other Jurisdiction of Organization) (Primary Standard Industrial Classification Code) (I.R.S. Employer Identification Number) Unit1705 A, 17 Floor, Tower 1, Silvercord Plaza, No. 30 Canton Road, TST, Kowloon, Hong Kong InCorp Services, Inc. 2360 Corporate Circle · Suite 400 Henderson, NV 89074-7722 852 - 2957 8088 702-866-2500 (Address and telephone number of registrant's executive office) (Name, address and telephone number of agent for service) Copies to: Diane D. Dalmy, Esq. 8965 West Cornell Place Lakewood, Colorado 80227 (303) 985-9324 APPROXIMATE DATE OF COMMENCEMENT OF PROPOSED SALE OF SHARES OF COMMON STOCK AT $0.10 PER SHARE TO THE PUBLIC:As soon as practicable after this registration statement becomes effective. If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional common stock for an offering under Rule 462(b) of the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed under Rule 462(c) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed under Rule 462(d) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered (1) Amount to be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee (2) Common Stock par value $0.001 $ $ $ 192.87 Total $ $ $ 192.87 This Registration Statement covers the resale by our selling shareholders of up to 16,612,500 shares of common stock previously issued to such selling shareholders. The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is not traded on any national exchange and in accordance with Rule 457; the offering price was determined by and based on the approximate valuation of the shares that were issued to our shareholders in a private placement transaction. The price of $0.10 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC QB at which time the shares may be sold at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with the OTC Market Group, Inc., which operates the interdealer quotation system for the OTCQB, nor can there be any assurance that such an application for quotation will be approved. REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1933, OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON DATES AS THE COMMISSION, ACTING UNDER SAID SECTION 8(a), MAY DETERMINE. The information in this preliminary prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the U.S. Securities and Exchange Commission (“SEC”) is effective. This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. 2 PRELIMINARY PROSPECTUS Dated November 22 , 2011 KINGLY CHATEAU CORPORATION 16,612,500 Shares of Common Stock $0.10 per share $1,661,250 Maximum Offering The information in this preliminary prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the U.S. Securities and Exchange Commission (“SEC”) is effective. This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. We are registering for sale by selling shareholders 16,612,500 shares of common stock at $0.10 per share. We will not receive any proceeds from the shares sold by the selling shareholders. Per Share Total Initial public offering price $ $ Underwriting discounts and commissions $ $ Proceeds, before expenses, to us $ None Our common stock is presently not traded on any market or securities exchange. The selling security holders have not engaged any underwriter in connection with the sale of their shares of common stock. The sales price to the public is fixed at $0.10 per share until such time as the shares of our common stock may become traded on the OTCQB operated by the OTC Markets Group Inc., however, there is no assurance that our common stock will become quoted on the OTCQB. If our common stock becomes quoted on the OTCQB, then the sales price to the public will vary according to the selling decisions of each selling shareholder and the market for our stock at the time of resale. Investing in our common stock involves risks. See “Risk Factors” starting at page 8. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. We Have Received a Going Concern Opinion In the Report of our Independent Registered Public Accounting Firm Accompanying Our April 30, 2011 Financial Statements. The date of this prospectus is November 22 , 2011. 3 TABLE OF CONTENTS Page No Summary of Our Offering 5 Risk Factors 7 Use of Proceeds 13 Determination of Offering Price 13 Dilution 13 Plan of Distribution; Terms of the Offering 13 Management's Discussion and Analysis or Plan of Operation 16 Business 23 Directors, Executive Officers, Promoters and Control Persons 30 Executive Compensation 32 Principal Stockholders 33 Description of Securities 35 Certain Transactions 36 Litigation 36 Experts 36 Legal Matters 36 Financial Statements F-1 4 SUMMARY INFORMATION The following summary highlights information contained elsewhere in this prospectus. This summary does not contain all of the information you should consider before investing in our common stock. You should read the entire prospectus, including “Risk Factors” and the consolidated financial statements and the related notes before making an investment decision. SUMMARY OF OUR OFFERING OUR BUSINESS Kingly Chateau Corporation ("we", "us", "our", or the "Company") was incorporated in the State of Nevada on March 28, 2011. Since inception, which was March 28, 2011, the Company has been engaged in organizational efforts and obtaining initial financing. The Company was formed to establish and operate a business within the wine and alcohol industry and to seek additional investment opportunities within this business. In addition, the Company will identify potential companies, organizations and individuals as merger candidates within the wine and alcohol industry and any other similar investment. The Company has not conducted negotiations or entered into a letter of intent concerning any target business within this industry. We plan to establish ourselves within this industry through a strategy of mergers and acquisition and/or an organic growth model. We are predominantly focusing on Companies that are within the wine production, wholesale and retail industries. 5 THE OFFERING Following is a brief summary of this offering: Securities being offered by selling shareholders Shares of common stock Offering price per share $ Net proceeds to us None Number of shares outstanding beforethe offering Number of shares outstanding after theoffering if all of the shares are sold Selected financial data The following consolidated financial information summarizes the more complete historical financial information at the end of this prospectus. SUMMARY FINANCIAL INFORMATION The following table sets forth summary financial data derived from Kingly Chateau Corporation financial statements.The accompanying notes are an integral part of these financial statements and should be read in conjunction with financial statements, related notes and other financial information included in this prospectus. Kingly Chateau Corporation (A Development Stage Company) Statements of Operation For the Three Month and Six Month Periods Ended October 31, 2011 and for the period from March 28, 2011 (date of inception) through October 31, 2011. For the Three MonthsEnded Oct. 31, 2011 For the Six MonthsEnded Oct. 31, 2011 For the Period from March 28, 2011 (date of inception) through Oct. 31, 2011 (unaudited) (unaudited) (unaudited) Revenues: $ $ $ Expenses: General and administrative 60,000 60,000 Total operating expenses 60,000 60,000 Net loss from operations (60,000 ) (60,000 ) Income tax benefit (provision) Net Loss $ $ (60,000 ) $ (60,000 ) Basic and diluted loss per common share $ 0.00 $ 0.00 $ 0.00 Basic and diluted weighted average common shares outstanding 14,670,313 14,670,313 14,670,313 The accompanying notes are an integral part of the financial statements. 6 RISK FACTORS You should carefully consider the risks described below in evaluating our business before investing in our ordinary shares. If any of the following risks were to occur, our business, results of operations and financial condition could be harmed. In that case, the trading price of our ordinary shares could decline and you might lose all or part of your investment in our shares. You should also refer to the other information set forth in this prospectus, including our consolidated financial statements and the related notes and the section captioned “Management’s Discussion and Analysis of Financial Condition and Results of Operations” before deciding whether to invest in our shares. RISK FACTORS RELATED TO OUR BUSINESS AND POSITION IN INDUSTRY (1) WE HAVE RECEIVED A GOING CONCERN OPINION IN THE REPORT OF OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ACCOMPANYING OUR APRIL 30, 2 The independent registered public accounting firm’s report accompanying our April 30, 2011 audited financial statements contains an explanatory paragraph expressing substantial doubt about our ability to continue as a going concern. The financial statements have been prepared "assuming that the Company will continue as a going concern." Our ability to continue as a going concern is dependent on raising additional capital to fund our operations and ultimately on generating future profitable operations. There can be no assurance that we will be able to raise sufficient additional capital or eventually have positive cash flow from operations to address all of our cash flow needs. If we are not able to find alternative sources of cash or generate positive cash flow from operations, our business and shareholders will be materially and adversely affected. ( 2 ) WE ARE DEPENDENT ON THE SERVICES AND ADDITIONAL FUNDING OF A CERTAIN KEY EMPLOYEE AND THE LOSS OF HIS SERVICES COULD HARM OUR BUSINESS. Our success largely depends on the continuing services of our Chairman and Chief Executive Officer, TUNG Yee Shing and the agents and consultants he engages on behalf of the Company. His past experience with financial advisory and management makes the Company dependent on his abilities. Furthermore, we are completely dependent on Mr. Tung for additional funding necessary to implement our business plan .Our continued success also depends on our ability to attract and retain qualified personnel.We believe that Mr. TUNG possesses valuable financial and business development knowledge, experience and leadership abilities that would be difficult in the short term to replicate.The loss of him as a key employee could harm our operations, business plans and cash flows. ( 3 ) SINCE WE ARE A DEVELOPMENT STAGE COMPANY, THE COMPANY HAS GENERATED NO REVENUES AND DOES NOT HAVE AN OPERATING HISTORY; AN INVESTMENT IN THE SHARES OFFERED HEREIN IS HIGHLY RISKY AND COULD RESULT IN A COMPLETE LOSS OF YOUR INVESTMENT IF WE ARE UNSUCCESSFUL IN OUR BUSINESS PLANS. The Company was incorporated on March 28, 2011; we have not yet commenced our business operations and we have not yet realized any revenues. We have no operating history upon which an evaluation of our future prospects can be made. Based upon current plans, we expect to incur operating losses in future periods as we incurred significant expenses associated with the initial startup of our business. Further, we cannot guarantee that we will be successful in realizing revenues or in achieving or sustaining positive cash flow at any time in the future. Any such failure could result in the possible closure of our business or force us to seek additional capital through loans or additional sales of our equity securities to continue business operations, which would dilute the value of any shares you purchase in this offering. ( 4 ) THE WINE PRODUCTION AND SALES MARKETPLACE IS HIGHLY COMPETITIVE. IF WE CANNOT DEVELOP AND MARKET DESIRABLE SERVICES THAT THE MARKET AND OTHER BUSINESSES ARE WILLING TO PURCHASE, WE WILL NOT BE ABLE TO COMPETE SUCCESSFULLY, OUR BUSINESS MAY BE ADVERSELY AFFECTED AND WE MAY NEVER BE ABLE TO GENERATE ANY REVENUES. Kingly Chateau Corporation has many potential competitors in the wine production and sales marketplace. We consider the competition is competent, experienced, and they have greater financial and marketing resources than we do at the present. Our ability to compete effectively may be adversely affected by the ability of these competitors to devote greater resources to the marketing of their services than are available to us. Some of the Company’s competitors also offer a wider range of products; have greater name recognition and more extensive customer bases than the Company. These competitors may be able to respond more quickly to new or changing opportunities and manufacturing technologies, undertake more extensive marketing activities, offer terms that are more attractive to customers and adopt more aggressive pricing policies than the Company. Moreover, current and potential competitors have established or may establish cooperative relationships among themselves or with third parties to enhance their visibility. The Company expects that new competitors or alliances among competitors have the potential to emerge and may acquire significant market share. Competition by existing and future competitors could result in an inability to secure adequate market share sufficient to support Kingly Chateau’s endeavors. Kingly Chateau cannot be assured that it will be able to compete successfully against present or future competitors or that the competitive pressure it may face will not force it to cease operations. As a result, you may never be able to liquidate or sell any shares you purchase in this offering. 7 ( 5 ) KINGLY CHATEAU CORPORATION MAY NOT BE ABLE TO ATTAIN PROFITABILITY WITHOUT ADDITIONAL FUNDING, WHICH MAY BE UNAVAILABLE. Kingly Chateau Corporation has limited capital resources. Unless Kingly Chateau Corporation begins to generate sufficient revenues to finance operations as a going concern, Kingly Chateau Corporation may experience liquidity and solvency problems. Such liquidity and solvency problems may force Kingly Chateau Corporation to cease operations if additional financing is not available. No known alternative resources of funds are available to Kingly Chateau Corporation. ( 6 ) WE MAY BE UNABLE TO ATTRACT AND RETAIN THE SKILLED EMPLOYEES NEEDED TO SUSTAIN AND GROW OUR BUSINESS. To date, we have depended on, the skills, efforts and motivations of our sole executive officer. Our success will also depend largely on our ability to attract and retain highly qualified sales and marketing personnel as well as skilled employees familiar with the wine business. We may experience difficulties in locating and hiring qualified personnel and in retaining such personnel once hired, which may materially and adversely affect our business. ( 7 ) ALTHOUGH WE DO NOT CURRENTLY TRANSACT A MATERIAL AMOUNT OF BUSINESS IN FOREIGN COUNTRIES, WE INTEND TO EXPAND INTO INTERNATIONAL MARKETS- WHICH WILL SUBJECT US TO ADDITIONAL ECONOMIC, OPERATIONAL AND POLITICAL RISKS THAT COULD INCREASE OUR COSTS AND MAKE IT DIFFICULT FOR US TO CONTINUE TO OPERATE PROFITABLY. We plan to market our future products primarily in China and Asian emerging markets and intend to expand into other international markets, including Europe and the Americas. The addition of international operations may require significant expenditure of financial and management resources and result in increased administrative and compliance costs. As a result of such expansion, we will be increasingly subject to the risks inherent in conducting business internationally, including: (i) foreign currency fluctuations, which could result in reduced revenue and increased operating expense; (ii) potentially longer payment and sales cycles; (iii) increased difficulty in collecting accounts receivable; (iv) the effect of applicable foreign tax structures, including tax rates that may be higher than tax rates in the United States or taxes that may be duplicative of those imposed in the United States; (vi) tariffs and trade barriers; (vii) general economic and political conditions in each country; (ix) inadequate intellectual property protection in foreign countries; (x) uncertainty regarding liability for information retrieved and replicated in foreign countries; (xi) the difficulties and increased expense in complying with a variety of domestic and foreign laws, regulations and trade standards, including the Foreign Corrupt Practices Act; and (xi) unexpected changes in regulatory requirements. 8 ( 8 ) WE MAY NEED ADDITIONAL CAPITAL IN THE FUTURE, BUT THERE IS NO ASSURANCE THAT FUNDS WILL BE AVAILABLE ON ACCEPTABLE TERMS, OR AT ALL. We may need to raise additional funds in order to achieve growth or fund other business initiatives. This financing may not be available in sufficient amounts or on terms acceptable to us and may be dilutive to existing stockholders if raised through additional equity offerings. Additionally, any securities issued to raise funds may have rights, preferences or privileges senior to those of existing stockholders. If adequate funds are not available or are not available on acceptable terms, our ability to expand, develop or enhance services or products, or respond to competitive pressures may be materially limited. ( 9 ) WE ARE NOT RAISING ANY FUNDS IN THIS OFFERING AND PAYING OFFERING EXPENSES, WHICH COULD LIMIT OUR AVAILABLE CASH. As of October 31, 2011, we had current assets of $56,160 and cash in the amount of $56,160. We will not receive any proceeds from this offering and paying the estimated offering expenses of $15,000.00.The offering expenses of $15,000.00 will reduce our current assets and available cash. Therefore, we may be in worse financial condition following this offering than we were prior to commencement of this offering. 9 RISKS RELATED TO OUR SHARES AND THIS OFFERING (10) THERE IS NO MARKET FOR OUR SHARES OF COMMON STOCK AND WE MAY NEVER DEVELOP A MARKET, WHICH WOULD RENDER INVESTORS’ INVESTMENT ILLIQUID. Our common shares are not listed on any stock market or exchange, making the selling and trading of our shares exceedingly difficult. Without a secondary market, one is not easily able to sell or trade our shares after purchasing them, and therefore may be stuck with their shares, rendering them illiquid. We intend to submit an application for a priced quotation on the OTC QB, but there is no guarantee that our application will be approved. And even if we are accepted, quotation on the OTC QB doesn't assure that a meaningful market will be created and sustained. It is common, in fact, for OTC QB -listed companies to have a non-existent trading volume on any given day. (11) ANY FUTURE MARKET PRICE FOR OUR SHARES MAY BE VOLATILE AND SUBJECT TO WIDE FLUCTUATIONS IN RESPONSE TO VARIOUS FACTORS INCLUDING FLUCTUATIONS IN OUR QUARTERLY OPERATING RESULTS, THE SUCCESS OF OUR COMPETITORS,LITIGATION RELATED TO ANY INTELLECTUAL PROPERTY, ADDITION OR DEPARTURE OF KEY PERSONNEL, AND/OR MARKET CONDITIONS. In the event we obtain a listing on the OTC QB, the market price for our shares is likely to be highly volatile and subject to wide fluctuations in response to various factors, including the following: (i) actual or anticipated fluctuations in our quarterly operating results and revisions to our expected results; (ii) changes in financial estimates by securities research analysts; (iii) conditions in the market for our financial literacy products; (iv) changes in the economic performance or market valuations of companies specializing in the financial literacy education industries; (v) announcements by us or our competitors of new services, strategic relationships, joint ventures or capital commitments; (vi) addition or departure of key personnel; (vii) fluctuations of exchange rates between foreign currency and the U.S. dollar; (viii) litigation related to any intellectual property; and (ix) sales or perceived potential sales of our shares. In addition, the securities market has from time to time, and to an even greater degree since the last quarter of 2007, experienced significant price and volume fluctuations that are not related to the operating performance of particular companies. These market fluctuations may also have a material adverse effect on the market price of our ordinary shares.Furthermore, in the past, following periods of volatility in the market price of a public company’s securities, shareholders have frequently instituted securities class action litigation against that company. Litigation of this kind could result in substantial costs and a diversion of our management’s attention and resources. (12) OUR COMMON STOCK WILL BE CLASSIFIED AS A “PENNY STOCK” UNDER SEC RULES WHICH WILL LIMIT THE MARKET FOR OUR COMMON STOCK. The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in "penny stocks." Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document prepared by the SEC, which specifies information about penny stocks and the nature and significance of risks of the penny stock market. A broker-dealer must also provide the customer with bid and offer quotations for the penny stock, the compensation of the broker-dealer, and sales person in the transaction, and monthly account statements indicating the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that, prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for stock that becomes subject to those penny stock rules. If a trading market for our common stock develops, our common stock will probably become subject to the penny stock 10 (13) PURCHASERS IN THIS OFFERING WILL HAVE LIMITED CONTROL OVER DECISION MAKING BECAUSE TUNG YEE SHING, OUR CHIEF EXECUTIVE OFFICER AND DIRECTOR, CONTROLS A MAJORITY OF OUR ISSUED AND OUTSTANDING COMMON STOCK. Presently, TUNG Yee Shing, our Chief Executive Officer and a director, beneficially owns approximately 96.3% of the total issued and outstanding shares of common stock. Because of such ownership, investors in this offering will have limited control over matters requiring approval by our shareholders, including the election of directors. Such control may also make it difficult for our shareholders to receive a premium for their shares of common stock in the event the Company enters into transactions that require stockholder approval. In addition, certain provisions of Nevada law could have the effect of making it more difficult or more expensive for a third party to acquire, or of discouraging a third party from attempting to acquire, control. For example, Nevada law provides that not less than two-thirds vote of the stockholders is required to remove a director for cause, which could make it more difficult for a third party to gain control of our Board of Directors. This concentration of ownership limits the power to exercise control by the minority shareholders. (14) WE ARE A FULLY REPORTING COMPANY UNDER THE EXCHANGE ACT OF 1934, AS AMENDED,AND SUBJECT TO THE REPORTING REQUIREMENTS OF SECTION 13(A) By registering securities under Section 12(g) of the Exchange Act of 1934, as amended (the “Exchange Act”), we will be subject to the period and current reporting obligations imposed by Section 1 3 ( a ) of the Exchange Act.Section 1 3 ( a ) of the Exchange Act requires issuers to file periodic reports with the Securities and Exchange Commission.The purpose of Section 1 3 ( a ) is to ensure that investor s who buy securities in a registered offering are provided with current information on an ongoing basis. (15) NEVADA LAW AND OUR ARTICLES OF INCORPORATION MAY PROTECT OUR DIRECTORS FROM CERTAIN TYPES OF LAWSUITS, INCLUDING MONETARY DAMAGES FOR CERTAIN TYPES OF CONDUCT AS OFFICERS AND DIRECTORS.OUR BYLAWS PERMIT US BROAD INDEMNIFICATION POWERS TO ALL PERSONS AGAINST ALL DAMAGES INCURRED IN CONNECTION WITH OUR BUSINESS TO THE FULLEST EXTENT PROVIDED OR ALLOWED BY LAW. Nevada law provides that our officers and directors will not be liable to us or our stockholders for monetary damages for all but certain types of conduct as officers and directors. Our Bylaws permit us broad indemnification powers to all persons against all damages incurred in connection with our business to the fullest extent provided or allowed by law. The exculpation provisions may have the effect of preventing stockholders from recovering damages against our officers and directors caused by their negligence, poor judgment or other circumstances. The indemnification provisions may require us to use our limited assets to defend our officers and directors against claims, including claims arising out of their negligence, poor judgment, or other circumstances. (16) OUR SOLE OFFICER AND DIRECTOR IS A NATIONAL AND/OR RESIDENT OF HONG KONG. THEREFORE, IT MAY BE DIFFICULT FOR INVESTORS TO ENFORCE WITHIN THE UNITED STATES ANY JUDGMENTS OBTAINED AGAINST OUR DIRECTOR/OFFICER OR US.ALL OR A SUBSTANTIAL PORTION OF MR. TUNG’S ASSETS ARE LOCATED OUTSIDE THE UNITED STATES.AS A RESULT, IT MAY BE DIFFICULT FOR INVESTORS TO EFFECT SERVICE OF PROCESS ON OUR DIRECTOR/OFFICER OR ENFORCE WITHIN THE UNITED STATES ANY JUDGMENTS OBTAINED AGAINST OUR OFFICER/DIRECTOR. Mr. Tung, our sole officer and director, resides in Hong Kong. Therefore, it may be difficult for investors to enforce within the United States any judgments obtained against our director/officer or us. All or a substantial portion of Mr. Tung’s assets are located outside the United States. As a result, it may be difficult for investors to effect service of process on our director/officer or enforce within the United States any judgments obtained against our officer/director, or us including judgments predicated upon the civil liability provisions of the securities laws of the United States or any state thereof. Consequently, you may be effectively prevented from pursuing remedies under U.S. federal securities laws against them. In addition, investors may not be able to commence an action in a Hong Kong court predicated upon the civil liability provisions of the securities laws of the United States. We have been advised by our counsel that there is doubt as to the enforceability, in original actions in Hong Kong courts, of liability based upon the U.S. federal securities laws and as to the enforceability in Hong Kong courts of judgments of U.S. courts obtained in actions based upon the civil liability provisions of the U.S. federal securities laws. Therefore, it may not be possible to enforce those actions against our director/officer or us. (17) INCREASED REGULATION ON ALCOHOL AND TAXES COULD ADVERSELY AFFECT US BY CAUSING POTENTIAL INCREASES IN LICENSING FEES AND ALCOHOL EXCISE TAXES, WHICH COULD AFFECT OUR FINANCIAL CONDITION.ALSO, ANY DEVELOPMENT OF NEW VINEYARDS WOULD BE SUBJECT TO COMPLIANCE WITH ZONING LAWS, ENVIRONMENTAL LAWS, AND LIQUOR AUTHORITIES. The wine industry is subject to extensive regulation by the Federal Alcohol Tobacco Tax and Trade Bureau (“TTB”) and various foreign agencies, state liquor authorities, and local authorities. These regulations and laws dictate such matters as licensing requirements, trade and pricing practices, permitted distribution channels, permitted and required labeling, and advertising and relations with wholesalers and retailers. Any development of new vineyards or wineries may be limited by present and future zoning ordinances, environmental restrictions and other legal requirements. In addition, new regulations or requirements or increases in excise taxes, income taxes, property and sales taxes or international tariffs, could affect our financial condition or results of operations. Recently, many states have considered proposals to increase, and some of these states have increased, state alcohol excise taxes. New or revised regulations or increased licensing fees, requirements or taxes could have a material adverse effect on our financial condition or results of operations. There can be no assurance that new or revised regulations or increased licensing fees and requirements will not have a material adverse effect on our business and our results of operations and our cash flows. (18) OUR SOLE OFFICER, DIRECTOR, AND EMPLOYEE HAS NO BUSINESS EXPERIENCE IN THE WINE AND ALCOHOL INDUSTRY, AND HAS NEVER RUN A WINE OR ALCOHOL COMPANY BEFORE. Mr. TUNG’s experience is in the financial industry, including: general business, start-up, operations, and winding-up companies. He has experience in establishing sales and trade channels and in establishing markets for products. He has no direct experience in the wine and alcohol industry, but he has a depth of experience in the financial markets and in general business industry. He would be using his experience to take whatever steps are necessary to execute the business plan and assemble a group of personnel consistent with the business plan. 11 FORWARD LOOKING STATEMENTS RENDER INVESTING UNCERTAIN. We make “forward-looking statements” in the “Summary,” “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business” sections and elsewhere throughout this prospectus, including the pro-forma assumptions. Whenever you read a statement that is not simply a statement of historical fact (such as when we describe what we “believe,” “expect” or “anticipate” will occur, and other similar statements), you must remember that our expectations may not be correct, even though we believe that they are reasonable. We do not guarantee that the transactions and events described in this prospectus will happen as described or that they will happen at all. You should read this prospectus completely and with the understanding that actual future results may be materially different from what we expect. The forward-looking statements made in this prospectus relate only to events as of the date on which the statements are made. Except for events or circumstances which occur up to the date of our prospectus, we undertake no obligation, beyond that required by law, to update any forward-looking statement to reflect events or circumstances after the date on which the statement is made in this prospectus, even though our situation will change in the future. Forward-looking statements include statements about: (i) our ability to attract and retain key employees; (ii) the anticipated benefits and risks associated with our business strategy; (iii) our future operating results; (iv) the anticipated benefits and risks of our key strategic plan to acquire additional operating businesses; and (v) the anticipated size or trends of the alcohol beverage, specifically wine market in which we intend to enter and the anticipated competition in those markets. Whether actual results will conform with our expectations and predictions is subject to a number of risks and uncertainties, many of which are beyond our control, and reflect future business decisions that are subject to change. Some of the assumptions, future results and levels of performance expressed or implied in the forward-looking statements we make inevitably will not materialize, and unanticipated events may occur which will affect our results. The “Risk Factors” section of this prospectus describes the principal contingencies and uncertainties to which we believe we are subject, which include the following risks: (i) Our operations are cash intensive, and our business could be adversely affected if we fail to maintain sufficient levels of liquidity and working capital; (ii) restrictions on our use of funds provided by banks or our inability to pay off our short-term loans upon maturity could harm our business, and (iii) adverse changes in the economy may affect our business. 12 USE OF PROCEEDS We will not receive any proceeds from the sale of the shares of common stock in this offering. All proceeds from the sale of the shares of common stock will be received by the selling shareholders. DETERMINATION OF OFFERING PRICE Since our common stock is not listed or quoted on any exchange or quotation system, the offering price of the shares of common stock was determined by the approximate valuation of the shares of common stock that were issued to the security holders of Kingly Chateau in accordance with the terms and provisions of the Share Exchange Agreement pursuant to an exemption under Rule 504 of Regulation D and Regulation S promulgated under the Securities Act of 1933. The offering price of the shares of our common stock does not necessarily bear any relationship to our book value, assets, past operating results, financial condition or any other established criteria of value. The facts considered in determining the offering price were our financial condition and prospects, our limited operating history and the general condition of the securities market. Although our common stock is not listed on a public exchange, we intend to submit an application for a priced quotation on the OTC QB. However, there can be no assurance that such an application for quotation will be approved by the OTC Markets Group Inc. In the event our common stock is quoted through the OTC QB, the shares to be sold pursuant to the registration statement will be sold at prevailing market prices or privately negotiated prices. There is no assurance that our common stock will trade at market prices in excess of the initial offering price as prices for the common stock in any public market which may develop will be determined in the marketplace and may be influenced by many factors, including the depth and liquidity. DILUTION Since all of the shares of common stock being registered are already issued and outstanding, no dilution will result from this offering. PLAN OF DISTRIBUTION; TERMS OF THE OFFERING There are 40 selling shareholders. They may sell some or all of their common stock in one or more transactions, including block transactions: 1. On such public markets or exchanges as the common stock may from time to time be trading; 2. In privately negotiated transactions; 3. In short sales; or 4. In any combination of these methods of distribution. 13 The sales price to the public is fixed at $0.10 per share until such time as the shares of our common stock may become traded on the OTCQB operated by the OTC Markets Group Inc., however, there is no assurance that our common stock will become quoted on the OTC QB. If our common stock becomes quoted on the OTCQB, then the sales price to the public will vary according to the selling decisions of each selling shareholder and the market for our stock at the time of resale. In these circumstances, the sales price to the public may be: 1. The market price of our common stock prevailing at the time of sale; 2. A price related to such prevailing market price of our common stock; or 3. Such other price as the selling shareholders determine from time to time. The shares may also be sold in compliance with the Securities and Exchange Commission's Rule 144. The selling shareholders may also sell their shares directly to market makers acting as principals or brokers or dealers, who may act as agent or acquire the common stock as a principal. Any broker or dealer participating in such transactions as agent may receive a commission from the selling shareholders, or, if they act as agent for the purchaser of such common stock, from such purchaser. The selling shareholders will likely pay the usual and customary brokerage fees for such services. Brokers or dealers may agree with the selling shareholders to sell a specified number of shares at a stipulated price per share and, to the extent such broker or dealer is unable to do so acting as agent for the selling shareholders, to purchase, as principal, any unsold shares at the price required to fulfill the respective broker's or dealer's commitment to the selling shareholders. Brokers or dealers who acquire shares as principals may thereafter resell such shares from time to time in transactions in a market or on an exchange, in negotiated transactions or otherwise, at market prices prevailing at the time of sale or at negotiated prices, and in connection with such re-sales may pay or receive commissions to or from the purchasers of such shares. These transactions may involve cross and block transactions that may involve sales to and through other brokers or dealers. We can provide no assurance that all or any of the common stock offered will be sold by the selling shareholders. We are bearing all costs relating to the registration of the common stock. The selling shareholders, however, will pay commissions or other fees payable to brokers or dealers in connection with any sale of the common stock. The selling shareholders must comply with the requirements of the Securities Act of 1933 and the Securities Exchange Act of 1934 in the offer and sale of the common stock. In particular, during such times as the selling shareholders may be deemed to be engaged in a distribution of the common stock, and therefore be considered to be an underwriter, they must comply with applicable law and may, among other things: (i) not engage in any stabilization activities in connection with our common stock; (ii) furnish each broker or dealer through which common stock may be offered, such as copies of this prospectus, as amended from time to time, as may be required by such broker or dealer; and (iii) not bid for or purchase any of our securities or attempt to induce any person to purchase any of our securities other than as permitted under the Securities Exchange Act of 1934. There is no assurance that any of the selling shareholders will sell any or all of the shares offered by them. Under the securities laws of certain states, the shares may be sold in such states only through registered or licensed brokers or dealers. In addition, in certain states the shares may not be sold unless they have been registered or qualified for sale in that state or an exemption from registration or qualification is available and is met. Of the 16,612,500 shares of common stock outstanding as of the date of this Prospectus, 16,000,000 shares are beneficially owned by TUNG Yee Shing, the founder of Kingly Chateau and our Chief Executive Officer. These shares can only be resold in compliance with Rule 144 of the Securities Act of 1933. We have not declared any cash dividends, nor do we intend to do so. We are not subject to any legal restrictions respecting the payment of dividends, except that they may not be paid to render us insolvent. Dividend policy will be based on our cash resources and needs and it is anticipated that all available cash will be needed for our operations in the foreseeable future. 14 Section 15(g) of the Exchange Act Our shares of common stock, because they are considered a “penny stock”, are covered by Section 15(g) of the Securities Exchange Act of 1934, as amended, and Rules 15g-1 through 15g-6 and Rule 15g-9 promulgated thereunder. They impose additional sales practice requirements on broker/dealers who sell our securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouses).While Section 15(g) and Rules 15g-1 through 15g-6 apply to brokers-dealers, they do not apply to us. Rule 15g-1 exempts a number of specific transactions from the scope of the penny stock rules. Rule 15g-2 declares unlawful broker/dealer transactions in penny stocks unless the broker/dealer has first provided to the customer a standardized disclosure document. Rule 15g-3 provides that it is unlawful for a broker/dealer to engage in a penny stock transaction unless the broker/dealer first discloses and subsequently confirms to the customer current quotation prices or similar market information concerning the penny stock in question. Rule 15g-4 prohibits broker/dealers from completing penny stock transactions for a customer unless the broker/dealer first discloses to the customer the amount of compensation or other remuneration received as a result of the penny stock transaction. Rule 15g-5 requires that a broker/dealer execute a penny stock transaction, other than one exempt under Rule 15g-1, disclose to its customer, at the time of or prior to the transaction, information about the sales persons compensation. Rule 15g-6 requires broker/dealers selling penny stocks to provide their customers with monthly account statements. Rule 15g-9 requires broker/dealers to approve the transaction for the customer's account; obtain a written agreement from the customer setting forth the identity and quantity of the stock being purchased; obtain from the customer information regarding his investment experience; make a determination that the investment is suitable for the investor; deliver to the customer a written statement for the basis for the suitability determination; notify the customer of his rights and remedies in cases of fraud in penny stock transactions; and, the FINRA's toll free telephone number and the central number of the North American Administrators Association, for information on the disciplinary history of broker/dealers and their associated persons.The application of the penny stock rules may affect your ability to resell your shares. The application of the penny stock rules may affect your ability to resell your shares. MARKET FOR COMMON EQUITY Shares of our common stock have not yet commenced trading on the OTCQB Market, therefore, there is no public market for our shares. We cannot assure you that a market for our stock will develop. If a market develops and trading commences, the market for our common stock may be limited, and can be volatile. Investors may not be able to resell their shares at or above the price they paid for them or may not be able to sell their shares at all if a market does not develop. 15 MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION The following Management’s Discussion and Analysis of Financial Condition and Results of Operations contains forward-looking statements that involve risks and uncertainties. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors, including those set forth under “Risk Factors” and elsewhere in this report.The management’s discussion, analysis of financial condition, and results of operations should be read in conjunction with our financial statements and notes thereto contained elsewhere in this prospectus. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As shown in the accompanying financial statements, the Company has incurred an accumulated deficit of $60,000 for the period from inception (March 28, 2011) to October 31, 2011. The Company has not generated revenue, as the business operations have been focused on developing our business plan and market research, this raises substantial doubt about the Company's ability to continue as a going concern. The following table provides selected financial data about our company for the period from the date of inception (March 28, 2011) through October 31, 2011.For detailed financial information, see the financial statements included in this prospectus. Balance Sheet Data: As of October 31, 2011 Cash $
